Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 1 of 57




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA




                                                      Civil Action No. 1:21-cv-22441-RNS-JG


                                                      CLASS ACTION
                                                      AMENDED COMPLAINT FOR:

   DONALD J. TRUMP, the Forty-Fifth President
   of the United States, LINDA CUADROS,               FIRST AMENDMENT VIOLATION
   AMERICAN CONSERVATIVE UNION,
   RAFAEL BARBOZA, DOMINICK LATELLA,                  DECLARATORY JUDGMENT OF
   WAYNE ALLYN ROOT, NAOMI WOLF,                      UNCONSTITUTIONALITY OF SECTION
   INDIVIDUALLY AND ON BEHALF OF                      230 AND THE COMMUNICATIONS
   THOSE SIMILARLY SITUATED,                          DECENCY ACT

                   Plaintiffs,                        FLORIDA DECEPTIVE AND UNFAIR
                                                      TRADE PRACTICES ACT,
              v.                                      FLORIDA STATUTES § 501.201 et seq.
                                                      (INJUNCTIVE RELIEF, FLORIDA
   TWITTER, INC., and JACK DORSEY,                    STATUTES § 501.211(1))

                   Defendants.                        FLORIDA DECEPTIVE AND UNFAIR
                                                      TRADE PRACTICES ACT,
                                                      FLORIDA STATUTES § 501.201 et seq.
                                                      (INCONSISTENT APPLICATION OF
                                                      STANDARDS, FLORIDA
                                                      STATUTES § 501.2041)

                                                      JURY TRIAL REQUESTED




      AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

        Plaintiff, Donald J. Trump, the Forty-Fifth President of the United States, Putative Class

  Members Linda Cuadros, American Conservative Union, Rafael Barboza, Dominick Latella, Wayne
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 2 of 57




  Allyn Root, and Naomi Wolf individually, and on behalf of those similarly situated, pursuant to

  Fed. R. Civ. P. 15(a)(1)(A), files this Amended Complaint as a matter of right prior to service of

  the Complaint [D.E. 1], and states:


                                          INTRODUCTION


         1.      Plaintiff, Donald J. Trump, the Forty-Fifth President of the United States and

  Putative Class Members Linda Cuadros, American Conservative Union, Rafael Barboza,

  Dominick Latella, Wayne Allyn Root, and Naomi Wolf individually, and on behalf of those

  similarly situated, by and through the undersigned counsel, brings this action against Defendant

  Twitter, Inc., (“Twitter”) and the Chief Executive Officer of Twitter, Jack Dorsey (“Dorsey”),

  individually. The allegations herein of the Plaintiff and Putative Class Members are based upon

  personal knowledge and belief as to their own acts, upon the investigation of their counsel, and

  upon information and belief as to all other matters.

         2.      Defendant Twitter is a social media platform with more than three hundred forty

  (340) million Users worldwide, including approximately seventy (70) million daily Users in the

  United States. Since 2018, approximately five hundred (500) million tweets are posted, or

  “tweeted,” each day. Twitter reported $3.72 billion in annual revenue in 2020.

         3.      Defendant Twitter has increasingly engaged in impermissible censorship in

  response to coercive measures of congressional legislators and the Executive Branch, a

  misguided reliance upon Section 230 of the Communications Decency Act, 47 U.S.C. § 230, and

  willful participation in joint activity with federal actors. Defendant Twitter’s status thus rises

  beyond that of a private company to that of a state actor. As such, Defendant Twitter is

  constrained by the First Amendment right to free speech in the censorship decisions it makes

  regarding its Users.


                                                    2
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 3 of 57




         4.      Legislation passed twenty-five (25) years ago intended to protect minors from the

  transmission of obscene materials on the Internet, and to promote the growth and development of

  Internet commerce, has enabled Defendant Twitter to grow into a commercial giant that now

  censors (flags, shadow bans, etc.) and otherwise restricts with impunity the constitutionally

  protected free speech of the Plaintiff and the Putative Class Members.

         5.      The immediacy of Defendants’ threat to their Users’, and potentially every

  citizen’s, right to free speech cannot be overstated. Defendants’ callous disregard of its Users’

  constitutional rights is no better exemplified than in the matter currently before the Court.

         6.      On January 7, 2021, Defendants permanently banned the sitting President of the

  United States from their platform for exercising his constitutional right of free speech.

         7.      Twitter’s censorship runs rampant against the entire Class, and the result is a

  chilling effect on our nation’s pressing political, medical, social, and cultural discussions.

         8.      Plaintiff was de-platformed by the Defendants, as were the Putative Class

  Members, using non-existent, broad, vague, and ever-shifting standards. While Twitter’s de-

  platforming and prior restraint of the Plaintiff are well-documented, the untold stories of the

  Putative Class Members are now stirring the public conscience.

         9.      Using the unconstitutional authority delegated to them by Congress, Defendants

  have mounted an aggressive campaign of prior restraint against a multitude of Putative Class

  Members through censorship (flagging, shadow banning, etc.) resulting from legislative coercion

  and collusion with federal actors.

         10.     Defendants de-platformed Plaintiff and the Putative Class Members at the behest

  of, in cooperation with, and with the approval of Congress and the Executive Branch.




                                                    3
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 4 of 57




         11.     Akin to forcing a round peg into a square hole, Twitter declared that specific

  Twitter posts of Plaintiff had violated its self-composed “Twitter Rules.” Countless other Twitter

  Users have not been as fortunate, with Twitter taking detrimental action against their accounts

  with no explanation whatsoever.

         12.     If Defendants can effectively censor and impose a prior restraint on the protected

  political speech of a sitting President of the United States, then the threat to Putative Class

  Members, our citizens, and our United States Constitution is imminent, severe, and irreparable.

         13.     Plaintiff respectfully asks this Court to declare that Sections 230(c)(1) and (c)(2)

  of the Communications Decency Act of 1996 are an unconstitutional delegation of authority on

  their face and as applied in the instant matter, and that the Defendants’ actions directed at the

  Plaintiff and Putative Class Members are a prior restraint on their First Amendment right to free

  speech. The Plaintiff also respectfully requests that the Court order the Defendants to restore the

  access of the Plaintiff and the Putative Class Members to their Twitter accounts, as well as those

  de-platformed Putative Class Members, and to prohibit Defendants from exercising any

  censorship or prior restraint in its many forms over the posts of the Plaintiff or the Putative Class

  Members.


                                   JURISDICTION AND VENUE

         14.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, 1332,

  28 U.S.C. §§ 2201-2202.

         15.     Jurisdiction is also proper in this Court pursuant to the Class Action Fairness Act

  28 U.S.C. § 1332(d) (“CAFA”), because: (i) the proposed class consists of well over one (1)

  million Members; (ii) the parties are minimally diverse, as Members of the proposed class,




                                                    4
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 5 of 57




  including the Plaintiff, are citizens of states different from Defendants’ home states; and (iii) the

  aggregate amount in controversy exceeds $5,000,000.00, exclusive of interest and costs.

          16.     Venue is proper in this Court under 28 U.S.C. § 1391(b)(2), (d), and (e)(1). A

  substantial part of the events giving rise to this claim occurred in this District, and the Plaintiff

  brings this suit for actions taken by Defendants that occurred while the Plaintiff was serving in

  his capacity as the President of the United States. Also, the Defendants’ prior restraint of the

  Plaintiff’s and the Putative Class Members’ speech continues to this day.

                                                PARTIES

          Plaintiff

          17.     Donald J. Trump (“Plaintiff”), the 45th President of the United States, is a private

  citizen and is domiciled in Palm Beach, Florida.

          Class

          18.     All Twitter platform Users (“The Class”) who have resided in the United States

  between June 1, 2018, and today that had their Twitter account censored by Defendants and were

  damaged thereby.

          19.     Putative Class Member Linda Cuadros, a United States citizen, domiciled in the

  state of Florida.

          20.     Putative Class Member American Conservative Union is a social welfare

  organization in the United States, established in 1964 in the District of Columbia.

          21.     Putative Class Member Rafael Barboza, a United States citizen, domiciled in

  Miami-Dade County, state of Florida.

          22.     Putative Class Member Dominick Latella, a United States citizen, domiciled in

  Miami-Dade County, state of Florida.



                                                     5
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 6 of 57




          23.    Wayne Alan Root (“Putative Class Member”), a United States citizen, domiciled

  in Las Vegas, Nevada.

          24.    Naomi Woolf (“Putative Class Member”), a United States citizen, domiciled in

  Millerton, New York.

          Defendants

          25.    Defendant Twitter is a foreign corporation with its principal place of business

  located at 1355 Market Street, Suite 900, San Francisco, California, and conducts business in the

  state of Florida. Twitter has eleven (11) offices in the United States and twenty-one (21) offices

  located worldwide.

          26.    Defendant Dorsey is the co-founder and CEO of Twitter.

                                     STATEMENT OF FACTS

  I.      DEFENDANTS TWITTER AND DORSEY

       A. Defendant Twitter

          27.    The United States Supreme Court has recognized that social media platforms such

  as Twitter provide “perhaps the most powerful mechanisms available to a private citizen to make

  his or her voice heard.” Packingham v. North Carolina, 137 S. Ct. 1730, 1737. These platforms

  have been revolution[ary],” not least because they have transformed civic engagement by

  allowing elected officials to communicate instantaneously and directly with their constituents. Id.

  Twitter enables ordinary citizens to speak directly to public officials and listen to and debate

  others about public issues, in much the same way they could if gathered on a sidewalk or in a

  public park or city council meeting or town hall.

          28.    On March 21, 2006, Defendant Dorsey, Biz Stone, and Evan Williams launched

  Twitter. By July 15, 2006, Twitter’s microblogging service was officially available to the public.




                                                   6
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 7 of 57




  Twitter is a social networking service that allows its Users to post and interact with each other

  through short messages known as “tweets.”

         29.     Since the birth of Twitter, the platform has grown immensely. In November of

  2008, one (1) billion tweets were generated. In October of 2009, five (5) billion tweets were

  generated. In March of 2011, one (1) billion tweets were generated every week. As of January 1,

  2021, over five hundred (500) million tweets are generated every day.

         30.     Twitter is a social networking service that allows its Users to post and interact

  with each other through short messages known as “tweets.”

         31.     Speech posted on Twitter ranges from observations on everyday life to the most

  important news events of the day, including political speech. Users’ tweets are freely available

  to anyone connected with the Internet.

         32.     A Twitter “User” is an individual who has created an account on the Twitter

  platform. A User can post “tweets,” up to 280 characters in length, to a webpage on Twitter that

  is attached to the User’s account.

         33.     A “tweet” comprises the tweeted content (i.e., the message, including any

  embedded photograph, video, or link), the User’s account name (with a link to the User’s Twitter

  webpage), the User’s profile picture, the date and time the tweet was generated, and the number

  of times the tweet has been replied to, retweeted by, or liked by other Users.

         34.     Twitter webpages and their associated timelines are visible to everyone with

  Internet access, including those who are not Twitter Users. Twitter Users can subscribe to other

  Users’ messages by “following” those Users’ accounts. Beyond publishing tweets to their

  followers, Twitter Users can engage with one another in a variety of ways. For example, they

  can “retweet”—i.e., republish—the tweets of other Users, either by publishing them directly to




                                                   7
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 8 of 57




  their own followers or by “quoting” them in their own tweets. The reply will also appear on the

  original User’s feed in a “comment thread” under the tweet that prompted the reply. Other

  Users’ replies to the same tweet will appear in the same comment thread.

         35.     Twitter’s platform has been the catalyst for social movements across the globe,

  allowing Users to connect and collectively organize. In the world of American politics, Twitter is

  used by elected officials to make policy announcements, for those with political aspirations to

  announce they are running for office, and by political supporters to express their support or

  disapproval of politicians and major political figures, including Plaintiff.

         36.     Today, Twitter is a social media platform with more than three hundred forty

  (340) million active Users worldwide, including some seventy (70) million in the United States.

         37.      Twitter’s Terms of Service (“TOS”) is comprised of its Privacy Policy, the

  Twitter Rules and Policies, and all other incorporated policies of Twitter. The Twitter TOS,

  User Agreement, and Privacy Policies span seventy-six (76) pages. In addition, Twitter’s Rules

  and Policies contains sixty-five (65) hyperlinks to topics incorporated into the User

  Agreement. Understanding the confusing TOS requires a continuous cross-reference to other

  sections and previously defined terms. Twitter further reserves the right to change its TOS from

  time to time and states that it “will try to notify” Users of any changes to its TOS.

         38.     Twitter’s TOS refers to a body of rules known as the “Twitter Rules,” which

  Twitter claims to outline its standards regarding the content Users can post to Twitter and other

  Twitter products.

         39.     The “Twitter Rules” guidelines regarding hate speech, incitement, or praise of

  violence are vague, broad, ill-defined, or not defined at all.

         40.    “The Rules” on Twitter state:




                                                    8
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 9 of 57




         Violence: “You may not threaten violence against an individual or a group of people. We
         also prohibit the glorification of violence.”

         Violent Threats: “We prohibit content that makes violent threats against an identifiable
         target. Violent threats are declarative statements of intent to inflict injuries that would
         result in serious and lasting bodily harm.”

         Incitement against protected categories: “We prohibit inciting behavior that targets
         individuals or groups of people belonging to protected categories.”

  B. Defendant Jack Dorsey

         41.     Defendant Dorsey is a co-founder of Twitter, Inc., and at all times relevant hereto,

  has served as Twitter’s Chairman, Chief Executive Officer, and controlling shareholder.

         42.     Defendant Dorsey exercises control over and implementation of the content and

  policy of Twitter and has spoken on behalf of, and represented Twitter at congressional hearings

  on social media (“Big Tech”) issues, along with Mark Zuckerberg for Facebook, Inc. and Sundar

  Pichai for YouTube, Inc., Google, Inc., and Alphabet, Inc.

  II. PRESIDENT TRUMP’S USE OF TWITTER’S PLATFORM

     A. The Donald J. Trump Twitter account (@realDonaldTrump)

         43.     The Plaintiff established his Twitter account in May of 2009 and used the account

  for several years to engage with his followers about politics, celebrities, golf, and his business

  interests, among other topics. After he announced his campaign for the presidential nomination

  of the Republican Party, Plaintiff used his Twitter account to speak directly to his followers and

  the public at large. By using social media, including Twitter, Plaintiff strategically circumvented

  what he viewed as a mainstream media that was biased against his candidacy.

         44.     After his inauguration in January of 2017, Plaintiff’s Twitter account became an

  instrument of his presidency. Plaintiff’s tweets became an important source of news and

  information about the government, along with his followers’ associated tweets. Plaintiff’s




                                                    9
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 10 of 57




   account became a public forum for speech by, to, and about government policy. When Plaintiff

   utilized his Twitter account in his official capacity as President: (a) it became an important outlet

   for news organizations and the U.S. government; and (b) his Twitter account operated as a public

   forum, serving a public function.

          45.     In Biden v. Knight 141 S. Ct. 1220 (2021), the Supreme Court discussed the

   Second Circuit’s decision in Knight First Amendment Inst. at Columbia Univ. v. Trump, No. 18-

   1691, holding that Plaintiff’s threads on Twitter from his personal account were, in fact, official

   presidential statements made in a “public forum.”

          46.     Likewise, President Trump would discuss government activity on Twitter in his

   official capacity as President of the United States with almost any User who chose to follow him

   and with the public at large.

          47.     The comments generated by Plaintiff’s tweets also gave rise to important public

   discussion and debate about government policy. Typically, tweets from Plaintiff would generate

   thousands of replies posted by other Users, some of which would generate hundreds or thousands

   of replies in turn. Plaintiff’s account was a digital town hall in which Plaintiff communicated

   news and information to the public directly. Members of the public used the reply function to

   respond directly to Plaintiff and his office, often retweeting to exchange views with one another.

          48.     Plaintiff used his Twitter account and other social media platforms to

   communicate directly with the American people more than any other President in U.S. history.

          49.     Plaintiff used his Twitter account to interact on a myriad of subjects with the

   public at large. With few exceptions, supporters and critics alike were welcome on the

   President’s Twitter page.




                                                    10
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 11 of 57




          50.     The Putative Class Members used their Twitter accounts in a similar fashion.

   They created their accounts to share information, opinions, pictures, videos, and news with their

   networks ranging from friends and family to larger public audiences.

      III. DEMOCRAT LEGISLATORS COERCED DEFENDANTS TO CENSOR THE
          PLAINTIFF AND PUTATIVE CLASS MEMBERS

          51.    Democrat legislators feared the Plaintiff’s skilled use of social media as a threat to

   their own re-election efforts. These legislators exerted overt coercion, using both words and

   actions, to coerce Defendants to censor the views and content that Democrat Members of

   Congress disagreed with expressed by both the Plaintiff and the Putative Class Members.

          52.    Not only did Democrat legislators openly voice their displeasure with Defendants

   for providing a platform to the Plaintiff and the Putative Class Members, but they also spoke

   publicly of the steps they would take against Defendants if they continued to provide a platform

   for the expression of views and content contrary to the legislators’ own agendas.

          53.    Legislators (and in multiple instances, the current Vice President of the United

   States, Kamala Harris, and the former First Lady of the United States, Michelle Obama) made it

   increasingly clear that they wanted President Trump, and the views he espoused, to be banned

   from Defendants’ platform.

          54.     Democrat legislators threatened to revoke the unconstitutional limited immunity

   for “good faith” censorship under Section 230 and coerced Defendants to act as their agent to

   exercise content and viewpoint censorship against the Plaintiff and the Putative Class Members

   that the Democrat legislators knew they could not lawfully accomplish on their own.

          55.    Below are just some examples of Democrat legislators threatening new

   regulations, antitrust breakup, and removal of Section 230 immunity for Defendants and other

   social media platforms if Twitter did not censor views and content with which these Members of



                                                   11
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 12 of 57




   Congress disagreed, including the views and content of the Plaintiff and the Putative Class

   Members:

          •   “Look, let’s be honest, @realDonaldTrump’s Twitter account should be suspended.”
              (Sen. Kamala Harris, September 30, 2019);

          •   “But I do think that for the privilege of 230, there has to be a bigger sense of
              responsibility on it. And it is not out of the question that that could be removed.”
              (Rep. Nancy Pelosi, Speaker of the House, April 12, 2019);

          •   “The idea that it’s a tech company is that Section 230 should be revoked, immediately
              should be revoked, number one. For Dorsey and other platforms.” (Joe Biden,
              Interview in December of 2019 and published January 2020);

          •   “We can and should have a conversation about Section 230. – and the ways in which
              it has enabled platforms to turn a blind eye as their platforms are used to . . . enable
              domestic terrorist groups to organize violence in plain sight.” (Statement of US Sen.
              Mark Warner on Section 230 Hearing on October 28, 2020.);

          •   “It’s long past time to hold the social media companies accountable for what’s
              published on their platforms.” (Bruce Reed, Biden’s Top Tech Advisor, December 2,
              2020);

          •   “Hey @jack (Jack Dorsey) Time to do something about this Tweet [picture of a
              Tweet from President Trump].” (Sen. Kamala Harris’s Tweet, October 2, 2019);

          •   2020 Presidential candidate Sen. Kamala Harris calls on Twitter to suspend President
              Trump’s account. (ABCNews.go.com, October 2, 2019);

          •   If the president goes on Facebook and encourages violence, that you will make sure
              your company’s algorithms don’t spread that content and you will immediately
              remove those messages? (Sen. Markey October 23, 2020, Dorsey Senate Testimony);

          •   “Senator, yes. Incitement of violence is against our policy and there are not
              exceptions to that, including for politicians.” (Mark Zuckerberg response, November
              17, 2020, Mark Zuckerberg and Jack Dorsey, Senate Tech Hearing);

          •   “. . . Daily, the president shocks our conscience and shakes the very foundations of
              our democracy using a powerful megaphone, social media. The President has used
              this microphone to spread vicious falsehoods and an apparent attempt to overturn the
              will of voters… Now, Mr. Zuckerberg and Mr. Dorsey, you have built terrifying
              tools of persuasion and manipulation with power far exceeding the robber barons of
              the last Gilded Age.” (Sen. Blumenthal (13:35) October 23, 2020: Tech CEO’s
              Senate Testimony);



                                                   12
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 13 of 57




          •     “I have urged, in fact, a breakup of tech giants because they’ve misused their bigness
                and power. And indeed Section 230 reform, meaningful reform, including even
                possible repeal in large part because their immunity is way too broad and victims of
                their harms deserve a day in court.” (Sen. Blumenthal (14:48) October 23, 2020:
                Tech CEO’s Senate Testimony);

          •     “Now is the time for Silicon Valley companies to stop enabling this monstrous
                behavior and go even further than they have already by permanently banning this man
                (Trump) from their platforms. (Michelle Obama on Twitter, January 7, 2021);

          •     “The law (230) acts as a shield allowing them (Internet platforms) to turn a blind eye.
                The SAFE TECH ACT brings 230 into the modern age and makes platforms
                accountable for the harm they cause.” (Sen. Mazie Hirono’s Tweet, February 5,
                2021);

          •     Before a joint hearing of the Communications and Technology Subcommittee in
                March of 2021, the following statement was issued by the respective Democrat
                Chairmen: “This hearing will continue the Committee’s work of holding online
                platforms accountable for the growing rise of misinformation and disinformation.
                Industry self-regulation has failed. We must begin the work of changing incentives
                driving social media companies to allow and even promote misinformation and
                disinformation;” and

          •     “There’s no Constitutional protection for using social media to incite an insurrection.
                Trump is willing to do anything for himself no matter the danger to our country. His
                big lies have cost America dearly. And until he stops, Facebook must ban him.
                Which is to say, forever.” (Rep. Adam Schiff’s Tweet, May 5, 2021).

          56.     Democrat legislators not only voiced their threats (e.g., new regulations and

   removing Section 230 immunity) to social media platforms, but they also employed additional

   measures to deliver their unmistakable message that they were prepared to act against the social

   media platforms if Defendants did not increase their censorship of disfavored views and content

   of the Plaintiff and the Putative Class Members.

          57.      These additional measures included convening public hearings, issuing

   subpoenas, dragging in the CEOs of the largest social media companies to testify publicly before

   Congress, and subjecting these CEOs to lengthy, embarrassing questioning.




                                                     13
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 14 of 57




            58.   Some specific examples of when these coercive measures were applied to

   Defendants:

            On July 29, 2020, Four Big Tech CEOs testified before the House in an antitrust hearing.
            Amazon Founder and CEO Jeff Bezos, Facebook Founder and CEO Mark Zuckerberg,
            Apple CEO Tim Cook, and Alphabet and Google CEO Sundar Pichai defended their
            companies against accusations of anticompetitive practices. (Online Platforms and
            Market Power, Part 6: Examining the Dominance of Amazon, Apple, Facebook, and
            Google | U.S. House of Representatives Judiciary Committee); and

            On October 23, 2020, Mark Zuckerberg Testimony Transcript: Zuckerberg Testifies on
            Facebook Cryptocurrency Libra and Is Confronted on Child Exploitation on Facebook.
            (Zuckerberg Testifies on Facebook Cryptocurrency Libra | October 23, 2019); and

            On November 17, 2020, Facebook CEO Mark Zuckerberg and Defendant Dorsey
            testified before the Senate Judiciary Committee on November 17. They were questioned
            on speech moderation policies. (Censorship, Suppression, and the 2020 Election |
            Hearings | November 17, 2020); and

            On March 25, 2021, Facebook’s Mark Zuckerberg, Defendant Dorsey, and Google’s
            Sundar Pichai appeared virtually before the House Energy and Commerce Committee.
            (House Hearing on Combating Online Misinformation and Disinformation | March 25,
            2021).

            59.    With this coercion directed at Twitter by repeatedly requiring appearances at

   hearings and reinforcing their ability to impose regulations and to strip it of Section 230

   immunity, Democrat legislators intended to force Defendants into permanently banning

   Plaintiff’s access to his Twitter account. The other intended result of the legislators’ coercion

   was to deny the Putative Class Members and the public access to the Plaintiff’s content and

   views.

            60.    The coercive message conveyed by Democrat legislators to Defendants was clear:

   ban the Plaintiff and those Putative Class Members who tweeted content and views contrary to

   those legislators’ preferred points of view or risk losing the immunity and competitive

   protections of Section 230 granted by Congress, along with the tens of billions of dollars of

   market share that came with it.


                                                    14
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 15 of 57




          61.      The legislators who pressured Defendants to censor the Plaintiff, and the Putative

   Class Members who supported his views, employed social media themselves extensively to

   communicate with their own constituents, promote their accomplishments in office, fundraise,

   and campaign.

          62.      With the Plaintiff removed from Twitter, it is considerably more difficult for the

   Plaintiff to act as head of the Republican Party, campaign for Republican candidates, fundraise,

   and lay the groundwork for his own potential campaign for the 2024 Republican Party

   nomination for President of the United States.

          63.      Likewise, with the Plaintiff now removed from Twitter and other social media

   platforms, balanced, direct public discussions between competing political views on national and

   local issues has ended.

          64.      By banning the Plaintiff and the Putative Class Members, Defendants have made

   it more difficult to communicate directly with the American public. Our national discourse is

   becoming immeasurably more altered and one-sided on race, medicine, the election process, the

   economy, immigration, etc.

      IV. LEGISLATION SIGNIFICANTLY ENCOURAGED DEFENDANTS’
          CENSORSHIP OF THE PLAINTIFF AND THE PUTATIVE CLASS MEMBERS

          65.     Twitter is currently one of the largest social media platforms. Its growth, and very

   existence, have been directly authorized by congressional legislation.

          66.     In 1996, Congress passed the Communications Decency Act of 1996, which

   included Section 230(c). The section was intended to promote the growth and development of

   Internet commerce and to protect against the transmission of obscene materials over the Internet

   to children.



                                                    15
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 16 of 57




           Twitter relies upon 47 U.S.C. § 230, commonly referred to as simply “Section 230,” or

   the “Good Samaritan” provision, to censor constitutionally permissible free speech of Plaintiff

   and the Putative Class Members.

          67.    Section 230(c) provides:

          (1). TREATMENT OF PUBLISHER OR SPEAKER

          No provider or User of an interactive computer service shall be treated as the publisher or
          speaker of any information provided by another information content provider.

          (2). CIVIL LIABILITY

          No provider or User of an interactive computer service shall be held liable on account
          of—
                        A. any action voluntarily taken in good faith to restrict access to or
                           availability of material that the provider or User considers to be
                           obscene, lewd, lascivious, filthy, excessively violent, harassing, or
                           otherwise objectionable, whether or not such material is
                           constitutionally protected; or

                         B. any action taken to enable or make available to information content
                            providers or others the technical means to restrict access to material
                            described in paragraph (1).

          68.     The Internet is a government-created and publicly accessible medium/place and

   has been found by Congress to be an important public forum for the expression of economic,

   social, and political information and to conduct business in interstate commerce and is

   Communications Decency Act of 1996 as codified, including Section 230.

          69.     Section 230(c) has accomplished and exceeded its original purpose in terms of

   promoting the growth and development of social media platforms.

          70.     Section 230(c)(2) is a permissive statute in that it allows, not requires, the social

   media platforms to take action in “good faith.”




                                                     16
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 17 of 57




          The titles under which Section 230 were enacted (“Communications Decency Act” and

   “Good Samaritan Provision”) entitled "Protection for private blocking and screening of

   offensive material" and title of the original bill H.R.1978 - Internet Freedom and Family

   Empowerment Act, 104th Congress (1995-1996)) as well as the context/language for the

   provision itself, indicates the congressional preference at the time the provision was enacted was

   that Section 230 be used to prevent the transmission of obscene material, and promote unfettered

   growth of the social media platforms on the Internet.

          71.    That unfettered growth is reflected in Twitter’s market share of social media.

   According to Twitter’s latest released figures from the fourth quarter of 2020, the platform

   boasts three hundred forty (340) million daily Users. Seventy (70) million of Twitter's daily

   Users are in the U.S. Since 2018, approximately 500 million tweets are sent out or “tweeted”

   each day. Twitter reported $3.72 Billion in annual revenue in 2020.

          72.    On the other hand, Twitter has failed to adhere to the congressional preference

   spelled out initially in enacting Section 230(c), which was preventing the transmission of

   obscene materials to youths over the Internet.

          73.    Twitter has been cited for knowingly violating several obscenities and sex

   trafficking laws. Twitter is not only promoting child exploitation in the United States but is

   allegedly doing so globally.

          74.    In passing 230 (c), Congress permitted but did not mandate, action be taken by

   social media platforms. Section 230(c) permits Twitter to take down or block speech deemed

   “objectionable . . . whether or not such material is constitutionally protected.” Section 230(c)

   also pre-empts all conflicting state laws, preventing such censorship from being “made illegal . .

   . by any provisions of the laws of a State.”




                                                    17
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 18 of 57




          75.     Democrat legislators and Executive Branch Officials have made it clear that they

   have a “strong preference” as to what views should and should not be expressed on Twitter, and

   have coerced Defendants to censor and prohibit the Plaintiff and the Putative Class Members

   from expressing their views, including any speech relating to:

          •     so-called COVID-19 “misinformation,” including the lack of safety and efficacy of
          hydroxychloroquine and the use of face masks;

          •      that COVID-19 originated from a Chinese government laboratory in Wuhan; and

          •      questioning the integrity and results of the 2020 Presidential election.

          76.     Neither Plaintiff nor Putative Class Members were free to decline the speech

   restrictions imposed by Twitter in its TOS if they wished to use the Twitter platform. Use of its

   platform was expressly conditioned on agreeing to these restrictions, or User access was denied.

          77.     Federal actors are also sharing the fruits of Twitter censorship of Plaintiff and

   Members of the Class. These benefits include:

           •      The Centers for Disease Control and Prevention (“CDC”) and the White House
   have used Defendants to inexpensively and effectively promote their directives, messages, and
   policies concerning COVID-19, and to suppress contradictory medical views and content;

           •     Suppression of information suggesting or showing flaws in CDC and/or other
   federal governmental policy;

          •       Increasing the number of visitors to the CDC’s website;

            •      Boosting the CDC’s highly questionable reputation as reliable and authoritative in
   its factual and policy determinations;

           •     Creating a false impression of unequivocal support in the scientific community
   for the CDC and other governmental directives;

           •      And suppression of opinions and information that might lead people to take
   actions contrary to the government’s preferences.

      V. DEFENDANTS’ WILLFUL PARTICIPATION IN JOINT ACTIVITY WITH
         FEDERAL ACTORS TO CENSOR PLAINTIFF AND THE PUTATIVE CLASS
         MEMBERS


                                                   18
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 19 of 57




           78.    The CDC has publicly stated that it works with “social media partners,” including

   Twitter, to “curb the spread of vaccine misinformation.” In a document dated October 11, 2019,

   the CDC expressly stated that it was “engaging . . . partners” to “contain the spread of [vaccine]

   misinformation” and specifically states that the CDC would “work with social media companies”

   to that end.

           79.    Twitter is among the social media “partners” referred to by the CDC.




           80.    Defendant Dorsey and Twitter acted to censor other medical opinions that did not

   uphold that narrative of Dr. Anthony Fauci and the CDC, which took on both a political and

   medical nature, given the interconnection between government policy and pending science.

           81.    On January 20, 2020, Twitter released a statement on its website entitled, “Helping

   the world find credible information about novel #coronavirus.” The statement explained

   Twitter’s censorship policy, “As ever, those who engage in these practices will be removed from

   our service. We do not permit platform manipulation, and we encourage people to think before

   sharing or engaging in deliberate attempts to undermine the public conversation.”




                                                   19
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 20 of 57




             82.   Twitter announced that it would prevent automated search results that are “likely

   to direct individuals to non-credible content” and, instead, intentionally directed Users to

   authoritative information from organizations like the CDC.

             83.   Dr. Anthony Fauci, the director of the National Institute of Allergy and Infectious

   Diseases (“NIAID”), had previously disputed that the virus was made in a lab. On February 21,

   2020, Dr. Fauci asked a Deputy Director at NIAID to “Please handle” an email Fauci received by

   a group of doctors and scientists, including a virologist, that opined that “we think there is a

   possibility that the virus was released from a lab in Wuhan (sic).” Whatever Fauci meant by

   “Please handle,” Twitter censored those who presented information that contradicted Dr. Fauci’s

   narrative.

             84.   In February 2020, Twitter permanently suspended Harry Chen, Ph. D., after he

   reported about the coronavirus directly from Wuhan, China. His Twitter account was

   @IsChinar. Reporter Stephania Becker broke the news about this development, saying that the

   suspension came after Dr. Chen “spent weeks posting insider video from Wuhan about

   coronavirus & rampant abuses by CCP [Chinese Communist Party].”

             85.   Twitter suspended the account of Li-Meng Yan, a Chinese virologist and former

   researcher at the Hong Kong School of Public Health who has publicly claimed that COVID-19

   was developed in a Wuhan laboratory. She said the virus was “man-made” and “not from

   nature.”

             86.   Twitter de-platformed Ms. Li-Meng’s account in September of 2020, after she

   accused China of intentionally manufacturing and releasing COVID-19. The Twitter message on

   her page read: “Account suspended. Twitter suspends accounts which violate the Twitter

   Rules.”




                                                    20
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 21 of 57




          87.     Twitter’s censorship (i.e., flagging, censoring, suspending, shadow banning, etc.)

   of Users who engaged in speech with a different opinion regarding the COVID-19 virus and

   treatment advanced by Dr. Fauci and the CDC was a coordinated interaction between Defendants

   and a specific government actor, Dr. Fauci, and Executive Branch agencies, including the

   Department of Health and Human Services, the CDC, and the current administration, to constrain

   free speech.

          88.     When Twitter states or implies that Users who espouse a different narrative

   regarding the safety and efficacy of the vaccination are spreading “false” information, it is an act

   of bad faith. It is necessary for people to have a robust exchange of ideas, yet Defendant Dorsey

   and Twitter have worked closely with government actors to silence any opposing views.

          89.     Another example of Defendants working directly with government actors to censor

   free speech occurred when the Plaintiff and Putative Class Members posted views and

   information to support that hydroxychloroquine might be an effective, preventative option to

   protect against the coronavirus.

          90.     The Plaintiff’s and the Putative Class Members’ tweets about the use of

   hydroxychloroquine were censored by Twitter, as only the narrative crafted by Dr. Fauci,

   NIAID, the CDC, and “local health authorities” regarding best practices for treating COVID-19

   was allowed on Twitter.

          91.     The Plaintiff also expressed the view on Twitter that COVID-19 originated in a

   laboratory in Wuhan, China, and would specifically refer to it as the “China virus.”

          92.     Subsequently, Twitter Users posting tweets discussing the laboratory in Wuhan,

   China, as the origin of COVID-19 or referring to COVID-19 as the “China virus” were similarly

   censored (flagged, shadow banned, etc.) by Twitter.




                                                    21
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 22 of 57




          93.     On July 20, 2021, Senator Rand Paul (R-Kentucky) accused the National Institute

   of Health of funding a study by the Wuhan Institute of Virology that contributed to the spread of

   COVID-19.

          94.     In censoring Tweets that challenged the government’s preferred narrative that

   COVID-19 did not originate in the Wuhan Laboratory, Defendants were willing participants with

   the federal government in censoring the protected free speech of the Plaintiff and the Putative

   Class Members.

          95.     Recently, the Wuhan laboratory and China virus theories have been given

   credence by government actors, including the current administration, which announced an

   investigation into the theory on May 26, 2021. President Joe Biden announced that he ordered a

   closer intelligence review of what he said were two equally plausible scenarios of the origins of

   the Covid-19 pandemic:

          “[W]hile two elements in the IC [Intelligence Community] leans toward the [human
          contact] scenario and one leans more toward the [lab leak scenario] – each with low or
          moderate confidence – the majority of elements do not believe there is sufficient
          information to assess one to be more likely than the other,” Biden said.

          96.     On July 15, 2021, White House Press Secretary Jennifer Psaki confirmed that

   Executive Branch officials regularly “engage” with social media platforms at the highest levels

   to promote speech preferred by the government, and to identify and censor the content of other

   speech related to COVID-19, which the government views as false. The transcript from the

   White House press briefing held on July 15, 2021, reads as follows:

                  Q Can you talk a little bit more about this request for tech
                  companies to be more aggressive in policing misinformation? Has
                  the administration been in touch with any of these companies and
                  are there any actions that the federal government can take to ensure
                  their cooperation, because we’ve seen, from the start, there’s not a
                  lot of action on some of these platforms.




                                                   22
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 23 of 57




              MS. PSAKI: Sure. Well, first, we are in regular touch with these
              social media platforms, and those engagements typically happen
              through members of our senior staff, but also members of our
              COVID-19 team, given, as Dr. Murthy conveyed, this is a big issue
              of misinformation, specifically on the pandemic.

              We’ve increased disinformation research and tracking within the
              Surgeon General’s office. We’re flagging problematic posts for
              Facebook that spread disinformation. We’re working with doctors
              and medical professionals to connect — to connect medical experts
              with popular — with popular — who are popular with their
              audiences with — with accurate information and boost trusted
              content. So we’re helping get trusted content out there.

              We also created the COVID-19 — the COVID Community Corps
              to get factual information into the hands of local messengers, and
              we’re also investing, as you all have seen in the President’s, the Vice
              President’s, and Dr. Fauci’s time in meeting with influencers who
              also have large reaches to a lot of these target audiences who can
              spread and share accurate information.

              You saw an example of that yesterday. I believe that video will be
              out Fri- — tomorrow. I think that was your question, Steve,
              yesterday; I did a full follow-up there.

              There are also proposed changes that we have made to social media
              platforms, including Facebook, and those specifically are four key
              steps.

              One, that they measure and publicly share the impact of
              misinformation on their platform. Facebook should provide,
              publicly and transparently, data on the reach of COVID-19 —
              COVID vaccine misinformation. Not just engagement, but the reach
              of the misinformation and the audience that it’s reaching.

              That will help us ensure we’re getting accurate information to
              people. This should be provided not just to researchers, but to the
              public so that the public knows and understands what is accurate and
              inaccurate.

              Second, that we have recommended — proposed that they create a
              robust enforcement strategy that bridges their properties and
              provides transparency about the rules. So, about — I think this was
              a question asked before — there’s about 12 people who are
              producing 65 percent of anti-vaccine misinformation on social
              media platforms. All of them remain active on Facebook, despite



                                                23
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 24 of 57




                  some even being banned on other platforms, including Facebook —
                  ones that Facebook owns.

                  Third, it’s important to take faster action against harmful posts. As
                  you all know, information travels quite quickly on social media
                  platforms; sometimes it’s not accurate. And Facebook needs to
                  move more quickly to remove harmful, violative posts — posts that
                  will be within their policies for removal often remain up for days.
                  That’s too long. The information spreads too quickly.

                  Finally, we have proposed they promote quality information sources
                  in their feed algorithm. Facebook has repeatedly shown that they
                  have the levers to promote quality information. We’ve seen them
                  effectively do this in their algorithm over low-quality information
                  and they’ve chosen not to use it in this case. And that’s certainly an
                  area that would have an impact.

          97.     At the same press conference, Surgeon General Vivek H. Murthy, explicitly stated

   that the CDC desired to limit speech related to COVID-19 by requesting technology companies

   to take action against those it considers to be spreading misinformation:

                  [W]e’re saying we expect more from our technology companies.
                  We’re asking them to operate with greater transparency and
                  accountability. We’re asking them to monitor misinformation more
                  closely. We’re asking them to consistently take action against
                  misinformation super-spreaders on their platforms.
                  The misinformation that we’re seeing comes from multiple
                  sources. Yes, there is disinformation that is coming from bad
                  actors. But what is also important to point out is that much of the
                  misinformation that is circulating online is often coming from
                  individuals who don’t have bad intentions, but who are
                  unintentionally sharing information that they think might be
                  helpful.

                  We know that the dramatic increase in the speed — speed and
                  scale of spreading misinformation has, in part, been enabled by
                  these platforms. So that’s why in this advisory today, we are
                  asking them to step up. We know they have taken some steps to
                  address misinformation, but much, much more has to be done. And
                  we can’t wait longer for them to take aggressive action because it’s
                  costing people their lives.

                  The problem right now is that the voices of these credible health
                  professionals are getting drowned out, and that’s one of the reasons


                                                   24
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 25 of 57




                 we are asking technology companies to help lift up the voices of
                 credible health authorities. It’s also why they have to do more to
                 reduce the misinformation that’s out there so that the true voices of
                 experts can shine through.

          98.    On July 16, 2021, White House Press Secretary Jennifer Psaki again confirmed

   that government representatives regularly communicate with social media platforms to promote

   its goal to limit speech related to COVID-19:

                 Q And just — you went through kind of the topline details of this
                 yesterday, but can you elaborate a little bit on the Facebook . . . the
                 administration to Facebook flagging of disinformation. And there’s
                 also some reporting that we’ve had that Facebook maybe hasn’t
                 been as proactive as the White House would like it to be in response
                 to some of the flagging. So, the process of how the flagging works,
                 and then whether Facebook has been amenable to those requests.

                 MS. PSAKI: Well, I would say first, it shouldn’t come as any
                 surprise that we’re in regular touch with social media platforms —
                 just like we’re in regular touch with all of you and your media outlets
                 — about areas where we have concern, information that might be
                 useful, information that may or may not be interesting to your
                 viewers.

                 You all make decisions, just like the social media platforms make
                 decisions, even though they’re a private-sector company and
                 different, but just as an example. So we are . . . regularly making
                 sure social media platforms are aware of the latest narratives
                 dangerous to public health that we and many other Americans seeing
                 — are seeing across all of social and traditional media. And we
                 work to engage with them to better understand the enforcement of
                 social media platform policies.

                 So let me give you an example, just to illustrate it a little bit. The
                 false narrative that remains active out there about COVID-19
                 vaccines causing infertility — something we’ve seen out there,
                 flowing on the internet quite a bit, in other places as well — which
                 has been disproven time and time again. This is troubling, but a
                 persistent narrative that we and many have seen, and we want to
                 know that the social media platforms are taking steps to address it.
                 That is inaccurate, false information.

                 If you are a parent, you would look at that information and then
                 that would naturally raise concerns, but it’s inaccurate. And that is


                                                   25
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 26 of 57




              an example of the kind of information that we are flagging or
              raising.

              So a couple of the steps that we have — you know, that could be
              constructive for the public health of the country are providing for —
              for Facebook or other platforms to measure and publicly share the
              impact of misinformation on their platform and the audience it’s
              reaching, also with the public, with all of you to create robust
              enforcement strategies that bridge their properties and provide
              transparency about rules.

              You shouldn’t be banned from one platform and not others if you —
              for providing misinformation out there.

              Taking faster action against harmful posts. As you all know,
              information travels quite quickly. If it’s up there for days and days
              and days when people see it, you know, there’s — it’s hard to put
              that back in a box.

              And, of course, promoting quality information algorithms. I don’t
              know how they work, but they all do know how they work.

              So those are some of the steps that we think could be constructive
              for public health, for public information, for public — and, you
              know, the right of the public to know.

              Q Just to quickly follow up on the Facebook aspect of this: You
              said yesterday that 12 people were producing 65 percent of the
              misinformation on vaccines on social media platforms. Do you have
              a sense of who those people are? Are they bad actors like Russia?

              And Facebook responded yesterday after the press briefing. They
              say that they removed 18 million pieces of COVID misinformation;
              they’ve connected more than 2 billion people to reliable
              information. So does the White House find that sufficient?

              MS. PSAKI: Clearly not, because we’re talking about additional
              steps that should be taken. And frankly, information that media
              organizations could detr- — could decide whether you’re going to
              report on or not. I’m not talking just about the misinformation
              storyline; I’m talking about these individuals. I’m talking about,
              you know, how prevalent the spreading of this information is.

              MS. PSAKI: Our biggest concern here — and I, frankly, think it
              should be your biggest concern — is the number of people who are
              dying around the country because they’re getting misinformation



                                               26
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 27 of 57




                  that is leading them to not take a vaccine —Young people, old
                  people, kids, children — this is all being — a lot of them are being
                  impacted by misinformation.
                  Q The big concern though, I think, for a lot of people on Facebook
                  is that now this is Big Brother watching you.

                  MS. PSAKI: They’re more concerned about that than people dying
                  across the country because of a pandemic where misinformation is
                  traveling on social media platforms? That feels unlikely to me. If
                  you have the data to back that up, I’m happy to discuss it.

                  Q Okay, and just about things that are on Facebook: I looked this
                  morning, there are videos of Dr. Fauci from 2020, before anybody
                  had a vaccine, and he’s out there saying there’s no reason to be
                  walking around with a mask. So, is the administration going to
                  contact Facebook and ask them to take that down?

                  MS. PSAKI: Well, first, I think what Dr. Fauci has said himself —
                  who’s been quite public out there — is that science evolves,
                  information evolves, and we make that available in a public way to
                  the American people.

                  Q Exactly —

          99.     While a portion of the comments at the press conference by Ms. Psaki and Dr.

   Murthy specifically reference Facebook, it is also clear that the comments equally apply more

   broadly to all social media platforms, including Twitter.

          100.    It is the Plaintiff’s belief that the White House Press Conference held on July 15,

   2021, indicates that Twitter functions as an agent of the Executive Branch in censoring uploads

   of the Plaintiff, and/or the Putative Class Members, regarding COVID-19.

          101.    As admitted by Ms. Psaki at her press conferences on July 15 and July 16, the

   federal government is in possession of social media information related to twelve (12)

   individuals that it is claimed spread 65% of the “misinformation” related to COVID-19 and has

   increased tracking of what it deems to be the spread of COVID-19 misinformation.




                                                   27
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 28 of 57




          102.    As stated by Ms. Psaki, the federal government has proposed that social media

   platforms promote certain information to promote what the government deems to be quality

   information or preferred speech.

          103.    As stated by Surgeon General Murthy, the CDC has asked the social media

   platforms “to do more to reduce the misinformation that’s out there so that the true voices of

   experts can shine through.”

          104.    As stated by Ms. Psaki, it is a goal of the federal government to ensure uniformity

   in the restriction of speech related to COVID-19 across social media platforms: “You shouldn’t

   be banned from one platform and not others if you — for providing misinformation out there.”

          105.    Members of Congress also have expressed their desire to restrict speech on the

   Internet related to the COVID-19 virus, including Senator Amy Klobuchar, who, on February 5,

   2021, announced the SAFE TECH Act, which threatens to remove certain legal immunities that

   social media platforms enjoy under Section 230.

          106.    On May 14, 2021, Senator Klobuchar stated that “[g]etting Americans vaccinated

   is critical to putting this pandemic behind us. Vaccine disinformation spread online has deadly

   consequences, which is why I have called on social media platforms to take action against the

   accounts propagating the majority of these lies[.]”

          107.    On March 25, 2021, Representative Mike Doyle called upon Mark Zuckerberg,

   Jack Dorsey, and Sundar Pichai to immediately remove the twelve (12) individuals dubbed the

   “Disinformation Dozen” from their platforms during a congressional session on misinformation.

          108.    On July 20, 2021, White House Communications Director, Kate Bedingfield,

   responded to a question from Mika Brzezinski of MSNBC regarding the repeal of the immunity




                                                   28
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 29 of 57




   granted by Section 230 to Facebook, Twitter, and other social media platforms from lawsuits

   from liability in the following exchanges:

          MS. BRZEZINSKI: As a candidate, the president said he was open to getting rid of Section
          230. And I’m just wondering if he’s open to amending 230 when Facebook and Twitter
          and other social media outlets spread false information that cause Americans harm,
          shouldn’t they be held accountable in a real way? . . . Shouldn’t they be liable for publishing
          that information and then open to lawsuits?

          MS. BEDINGFIELD: We’re reviewing that and certainly they should be held accountable.
          And I think you heard the president speak very aggressively about this . . . .

          109.    Upon information and belief, representatives of the federal government, including

   the current administration, CDC, and Members of Congress, have contacted Twitter to

   implement the government’s goals of restricting and censoring the content of speech related to

   the COVID-19 virus on Twitter’s platform.

          110. Another example of coerced censorship by Twitter is illustrated by the labelling of

   the Plaintiff’s tweets before, during, and after the 2020 Presidential election. Plaintiff’s Twitter

   account was censored multiple times, as were the accounts of the Putative Class Members, for

   the views they expressed or content they shared on Twitter. For example:




          111. At or about 1:00 a.m., on Wednesday, November 4, 2020, the @TwitterSafety

   account posted a notice that it had labeled President Trump’s tweets as misleading under its civic

   integrity policy. “Some or all of the content shared in this tweet is disputed and might be

   misleading about the election or other civic process, the notice said. The subject tweet provided:




                                                    29
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 30 of 57




          112. It is the Plaintiff’s belief that the White House Press Conference held on July 15,

   2021, indicates that Twitter functions as an agent of the Executive Branch in censoring the

   tweets of the Plaintiff, or Putative Class Members, regarding COVID-19 and the 2016

   presidential election results. Defendants’ ban on Plaintiff and Putative Class Members continues

   to this day. The ban has directly impacted Plaintiff’s ability to communicate with family and

   friends and to exercise his right to political speech, including (1) daily communications

   necessitated by his unquestioned position as head of the Republican Party; (2) campaigning for

   Republican 2022 candidates; (3) fundraising for the Republican Party; (4) laying a foundation for

   a potential 2024 Presidential campaign; and (5) expressing views related to COVID-19.



      VI. PRESIDENT TRUMP AND THE PUTATIVE CLASS MEMBERS DE-

          PLATFORMED

      A. Plaintiff President Trump

          113. On January 7, 2021, Twitter, at the direction of Defendant Dorsey, permanently

   banned Plaintiff from his Twitter account, blocking his ability to communicate with his

   approximately 89 million followers and the ability of Plaintiff’s approximately 89 million

   followers to hear, reply to, or retweet the content and speech Plaintiff had expressed.

          114. On January 8, 2021, Twitter issued a public statement from its @TwitterSafety

   account explaining the motive for removing @realDonaldTrump. It states:




                                                   30
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 31 of 57




          After a close review of recent Tweets from the @realDonaldTrump account and the
          context around them we have permanently suspended the account due to the risk of
          further incitement of violence.

          115. Expressing his obvious discomfort with his decision to ban Trump from the

   Twitter platform Defendant Dorsey issued a public statement from his Twitter account on

   January 13, 2021. It states:

          I do not celebrate or feel pride in our having to ban @realDonaldTrump from Twitter,
          or how we got there. After a clear warning we’d take this action, we made a decision with
          the best information we had based on threats to physical safety both on and off Twitter.
          Was this correct?

          116. As for Plaintiff returning to Twitter one day, the company’s CFO, Ned Segal,

   made it clear Wednesday that is not an option. Segal told CNBC’s “Squawk Box” on

   Wednesday, February 10, 2021, that Trump would never be allowed to return to the site, even if

   he decides to run for office again.

          117. While Twitter’s censoring of Plaintiff was the most widely publicized action taken

   by Twitter, countless other Putative Class Members have had their views or content similarly

   censored by Twitter for arbitrary reasons or no reason at all.

      B. Plaintiff Linda Cuadros

          118. Putative Class Member Linda Cuadros (“Ms. Cuadros”) is a United States citizen

   residing in Florida.

          119. Ms. Cuadros has had a personal Twitter account (@wakeupwithlinda) since 2018.

   Before her account was suspended, she had approximately 10,000 followers.

          120. Ms. Cuadros used her Twitter account to read news, espouse her views about large

   pharmaceutical companies and conservative ideals, and connect with her community.

          121. In 2019, Ms. Cuadros began noticing the Defendants were censoring her account.




                                                    31
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 32 of 57




          122. In 2019, Ms. Cuadro’s account was suspended for 12 hours due to a post that said

   “shut up and twerk” to Cardi-B (@iamcardib).

          123. Ms. Cuadros has also experienced doxing by other Twitter account Users. Ms.

   Cuadros had reported the incidences multiple times to Defendants, and nothing was done to stop

   the sharing of her personal information.

          124. In 2020, Ms. Cuadros’s account was permanently banned due to a post about

   vaccines.

      C. American Conservative Union

          125. Putative Class Member American Conservative Union (“ACU”) is a social welfare

   organization organized under Section 501(c)(4) of the Internal Revenue Code and was

   established in 1964 in the District of Columbia.

          126. Collectively, ACU and related organizations opened Twitter accounts as early as

   2009, and together, they post content regularly. Across all ACU-related accounts, the enterprise

   has 182,300 Twitter followers. Those Twitter accounts include @ACUConservative (41,000

   followers, established in July 2009), @ACUFoundation (1200 followers, joined in May 2017),

   @ACUFforJustice (2700 followers, joined in January 2017), and @CPAC (137,400 followers,

   joined in March 2010).

          127. The ACU is the oldest conservative grassroots organization in the United States.

   Founded nearly six decades ago by William F. Buckley, Jr., ACU is comprised of its advocacy

   arm, the American Conservative Union, its educational arm, the ACU Foundation, and its

   criminal justice reform operation, AÇU Foundation Nolan Center for Justice. In addition, the

   ACU and the ACU Foundation jointly operate the Conservative Political Action Conference

   (“CPAC”), which is an annual gathering of conservative opinion leaders, activists and elected




                                                  32
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 33 of 57




   officials that in recent years has drawn between 13,000-18,000 physical attendees. During the

   CPAC conference, the ACU and the ACU Foundation generate in excess of one (1) billion

   impressions across their social media platforms. Finally, ACU operates CPAC-Now, an online

   broadcast that takes place three times a week and generates in excess of 200,000 viewers and

   over one (1) million impressions each week.

          128. In 2017, the ACU started noticing a reduction in engagement in its content. This

   manifested itself during periods of well-below expected numbers of views, reduction in the

   number of retweets, and a marked decrease in followers.

          129. In June of 2020, @CPAC twitter stood at ninety-nine (99) thousand. By January

   19, 2021, that number was reduced to eighty-eight (88) thousand. There was no indication from

   Twitter as to why ACU’s followers were purged.

      D. Rafael Barboza

          130. Putative Class Member Rafael Barboza (“Mr. Barboza”) is a United States citizen

   residing in Miami-Dade County, Florida.

          131. Mr. Barboza has had a personal Twitter account (@RB18) since 2008. He began

   actively engaging on the platform just prior to the 2016 Presidential Election.

          132. Before Mr. Barboza’s account was suspended by Defendants indefinitely on

   January 8, 2021, he had approximately 3,500 followers.

          133. Mr. Barboza opened his account to interact with friends and family. Mr. Barboza

   followed friends and family members, sports, athletes, and companies. He also used Twitter to

   read trending news and keep up with current events.




                                                   33
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 34 of 57




          134. As the 2020 Presidential Election began, Mr. Barboza began to follow lawyers and

   political figures fighting for election integrity. Mr. Barboza responded to Tweets and retweeted

   posts of accounts he was following.

          135. On January 8, 2021, Mr. Barboza was notified by the Defendant, that his account

   was locked as a result of violating the Defendants’ community standards. These standards were

   stated as “hurtful content, abuse, and harassment.”

          136. After receiving two suspensions from the Defendants, Mr. Barboza appealed the

   account lock. His efforts were unsuccessful.

          137. On January 8, 2021, Mr. Barboza’s account was indefinitely suspended from the

   Defendants’ platform. Mr. Barboza was removed after retweeting President Trump and other

   conservatives on January 6, 2021.

      E. Dominick Latella

          138. Putative Class Member Dominick Latella (“Mr. Latella”) is a United States citizen

   residing in Dania Beach, Florida, and Miami, Florida.

          139. Mr. Latella established his Twitter account, @dljrmia, in 2012. At the time of

   removal from the platform, Mr. Latella’s account had approximately 4,000 followers.

          140. Between 2012 and2018, Mr. Latella built a following of 4,000 followers on the

   Defendant’s platform.

          141. Mr. Latella used this account to post election and politically related content. Mr.

   Latella engaged with other Users of the Defendant’s platform through debates and comments on

   his own and other pages.

          142. Mr. Latella’s account was shadow banned and was first suspended during the 2018

   Midterm Election. This suspension was due to posting positive messages about Republican




                                                   34
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 35 of 57




   candidates and President Trump. Mr. Latella did not receive a warning prior to the initial

   suspension of his account.

          143. Mr. Latella’s account was permanently removed from the Defendants’ platform

   during the 2018 election cycle.

          144. Due to the Defendants’ censorship, Mr. Latella established a new page on the

   Defendants’ platform. The handle for this page is @dljr2018. Mr. Latella created this account in

   2018, ten (10) days after his first account was banned from the platform.

          145. From November 2018 to January 2021, Mr. Latella gained over 9,000 new

   followers. The Defendants removed 4,000 of those followers in January of 2021.

          146. At this time, Mr. Latella’s second account is still active on the platform but has

   been shadow banned for content that Mr. Latella has shared.

      F. Wayne Allyn Root

          147. Putative Class Member Wayne Allyn Root (“Mr. Root”) is a United States citizen

   residing in Las Vegas, Nevada.

          148. In May of 2009, Mr. Root opened a Twitter account (@RealWayneRoot) to

   amplify his radio show, sell merchandise, and promote books he had authored.

          149. Mr. Root used his Twitter account as part of a promotion and marketing model that

   he had been using for over fifteen (15) years.

          150. On February 6, 2021, the Defendants banned Mr. Root from their platform,

   causing significant damage to Mr. Root and his brand.

          151. Before the Defendants banned Mr. Root, his Twitter account had 150,300

   followers.




                                                    35
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 36 of 57




           152. Mr. Root recalls multiple occasions where the Defendants censored his account for

   messages he posted related to COVID-19 and the 2020 election results.

           153. From January 8, 2021, to February 6, 2021. Mr. Root noticed the Defendants had

   removed a significant number of followers from his account. To Mr. Root’s recollection, the

   Defendants removed over 20,000 followers from his account.

           154. To Mr. Root’s knowledge, the Defendants did not start censoring his account until

   after the 2016 Presidential election. From that point forward, they shadow banned his account

   and often removed followers.

           155. Mr. Root built a business and livelihood off the tools that the Defendants provided

   on their platform. Mr. Root put thousands of hours of work into building and branding his

   Twitter account based on the belief that it was his page and that he was free to express his

   opinions. Mr. Root never imagined he could be banned permanently by Twitter for voicing his

   opinions. Defendants’ ban of Mr. ban Root caused significant damages to his personal and

   professional life.

       G. Dr. Naomi Wolf

           156. Putative Class Member Dr. Naomi Wolf (“Dr. Wolf”) is a United States citizen

   residing in Millerton, New York.

           157. In 2011, Dr. Wolf opened a Twitter account (@naomirwolf) to share civic

   engagement information and primary sources related to current events. She currently has over

   146,000 followers.

           158. On June 4, 2021, Dr. Wolf shared a video discussing gain of function research and

   funding by the National Institute of Health. It generated 74,000 views in 24 hours.




                                                   36
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 37 of 57




          159. When she tried a day later to add a video which was a reading of a press release

   from State Sen. Kim Thatcher about SB 872, her account was suspended. The Defendants

   suspended Dr. Wolf’s account for one (1) month, preventing her from adding new content.

          160. When the Defendants notified Dr. Wolf about her account suspension, she

   appealed the suspension three (3) times with no response from the Defendants.

          161. Upon information and belief, during this time, a “spokesperson” of the Defendants

   shared tweets from Dr. Wolf’s account with news outlets including The Guardian, The New

   Republic, The BBC, and Yahoo News without Dr. Wolf’s knowledge.

          162. The tweets that were evidently shared with the news outlet were tweets that had

   been deleted by the Defendants, with the spokesperson claiming she had been suspended for

   “vaccine misinformation.”

          163. Dr. Wolf has had countless personal and professional relationships damaged due to

   “what she said on Twitter,” based on the erroneous claims made by the news outlets who used

   information apparently shared by the Defendants’ spokesperson.

          164. In addition to sharing information with news outlets without Dr. Wolf’s consent,

   the Defendants’ spokesperson questioned the professional credibility which Dr. Wolf established

   over thirty-five (35) years.

          165. News outlets who regularly ran Dr. Wolf’s work prior to the suspension of her

   Twitter account are now hesitant to cite Dr. Wolf’s work and opinions in publications and to

   invite her to participate in media opportunities.

          166.    Dr. Wolf has authored multiple bestselling nonfiction books but has been advised

   that as a result of the negative news reports originating from the Defendants “spokesperson,” that

   her upcoming book could not go to auction.




                                                       37
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 38 of 57




          167. As a result of Defendants’ actions, Dr. Wolf has lost over half of her business

   model, investors in her business, and other sources of income.

                                               COUNT ONE

           VIOLATION OF THE FIRST AMENDMENT TO THE UNITED STATES
                                CONSTITUTION

          168. The Plaintiff and the Putative Class Members restate the allegations set forth in

   Paragraphs 1 through 167.

          169. Pursuant to Section 230 of the Communications Act, 47 U.S.C. § 230, Defendants

   are encouraged and immunized by Congress to censor constitutionally protected speech on the

   Internet, including by and among its one hundred and ninety-two (192) million Users that are

   citizens of the United States.

          170. As such, censorship by Defendants of constitutionally protected free speech on its

   platform is unconstitutional on its face.

          171. Using its authority under Section 230(c) together and in concert with federal

   government actors, including the current administration, the Department of Health and Human

   Services, the CDC, and Congress, the Defendants regulate the content of speech over a vast

   swath of the Internet.

          172. Defendants are vulnerable to and react to coercive pressure from the federal

   government to regulate specific speech.

          173. In censoring the specific speech at issue in this lawsuit and in de-platforming the

   Plaintiff, Defendants were acting in concert with federal officials, including officials at the CDC,

   Members of Congress, and the current administration.

          174. As such, Defendants’ censorship activities conducted in concert with improper

   government action amounts to state action by Defendants.



                                                   38
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 39 of 57




             175. Defendants’ censoring the Plaintiff’s Twitter account, as well as those accounts of

   Putative Class Members, violates the First Amendment to the United States Constitution because

   it eliminates the Plaintiff’s and Class Members’ participation in a public forum and the right to

   communicate to others their content and point of view.

             176. Defendants’ censorship is being done under the authority, oversight, and coercion

   of the federal government and its officials in cooperation with Twitter and other social media

   companies and their agents.

             177. Congress authorized Internet platforms under Section 230(c)(2) to censor and

   impose a prior restraint without resulting in civil liability on speech that Congress was

   constitutionally forbidden to censor or restrain, yet congressional committees and congressional

   leaders took specific steps using Twitter to coerce enforcement of censorship and prior restraint

   against political opponents in violation of the First Amendment.

             178. These acts by legislators to encourage Twitter to censor or restrain the Plaintiff and

   the Putative Class Members were malicious, intentional, intended to harm, involved personal

   misstatements of fact, and made for personal, political, and corporate profit and advantage.

             179. The authority Congress gave to Internet platforms under Section230(c) was

   unconstitutional, and Defendants exercised that authority in intentional and reckless disregard to

   the Plaintiff and the Putative Class Members First Amendment constitutional right to free

   speech.

             180. Defendants’ censoring of the Plaintiff and Putative Class Members from their

   Twitter accounts violates the First Amendment as applied in this matter because it imposes

   viewpoint and content-based restrictions on the Plaintiffs’ and Putative Class Members’ access to

   information, views, and content otherwise available to the general public.




                                                     39
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 40 of 57




             181. Defendants’ censoring of the Plaintiff and Putative Class Members violates the

   First Amendment as applied in this matter because it imposes a prior restraint on free speech and

   has a chilling effect on social media Users and non-Users alike.

             182. Defendants’ blocking of the Plaintiff and Putative Class Members from their

   Twitter accounts violates the First Amendment as applied in this matter because it imposes a

   viewpoint and content-based restriction on the ability of the Plaintiff and the Putative Class

   Members to petition the government for a redress of grievances.

             183. Defendants’ censorship of the Plaintiff and the Putative Class Members from their

   Twitter accounts violates the First Amendment as applied in this matter because it imposes a

   viewpoint and content-based restriction on their ability to speak and the public’s right to hear and

   respond.

             184. Defendants’ blocking the Plaintiff and the Putative Class Members from their

   Twitter accounts violates their First Amendment rights to free speech as applied in this matter.

             185. Defendants’ censoring of the Plaintiff by banning him from his Twitter account

   while exercising his free speech as President of the United States was an egregious violation of

   the First Amendment as applied in this matter. Defendants’ continued ban of the Plaintiff as a

   private citizen is likewise an egregious violation of the First Amendment as applied in this

   matter.

             186. Defendant Dorsey is sued in his personal capacity and is liable in damages

   because, upon information and belief, he was personally responsible for Twitter’s

   unconstitutional de-platforming of the Plaintiff and the Putative Class Members, including

   Twitter’s de-platforming of the Plaintiff and other Putative Class Members, which violated the

   First Amendment, as applied in this matter.




                                                   40
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 41 of 57




          187. Defendant Dorsey is also sued in his official capacity, along with Twitter, for

   injunctive relief to and for the unconstitutional censorship of the Plaintiff and the Putative Class

   Members, including Twitter’s de-platforming of the Plaintiff and other Putative Class Members.

                                             COUNT TWO

     DECLARATORY JUDGEMENT OF UNCONSTITUTIONALITY OF SECTION 230
               AND THE COMMUNICATIONS DECENCY ACT

          188. The Plaintiff and the Putative Class Members restate the allegations set forth in 1

   through 187.

          189. In censoring (flagging, banning, etc.) the Plaintiff and the Putative Class Members,

   Defendants relied upon and acted pursuant to Section 230(c) of the Communications Decency

   Act.

          190. Upon information and belief, Defendants would not have de-platformed the

   Plaintiff or similarly situated Putative Class Members but for the immunity purportedly offered

   by Section 230(c).

          191. Section 230(c)(2) purports to immunize social media companies from liability for

   action taken by them to block, restrict, or refuse to carry “objectionable” speech even if that

   speech is “constitutionally protected.” 47 U.S.C. § 230(c)(2).

          192. In addition, Section 230(c)(1) also has been interpreted as furnishing an immunity

   to social media companies for action taken by them to block, restrict, or refuse to carry

   constitutionally protected speech.

          193. Section 230(c)(1) and 230(c)(2) were deliberately enacted by Congress to induce,

   encourage, and promote social media companies to accomplish an objective — the censorship of

   supposedly “objectionable” but constitutionally protected speech on the Internet — that

   Congress could not constitutionally accomplish itself.



                                                    41
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 42 of 57




          194. Congress cannot lawfully induce, encourage, or promote private persons to

   accomplish what it is constitutionally forbidden to accomplish.

          195. Section 230(c)(2) is therefore unconstitutional on its face, and Section 230(c)(1) is

   likewise unconstitutional insofar as it has been interpreted to immunize social media companies

   for action they take to censor constitutionally protected speech.

          196. Section 230(c)(2) on its face, as well as Section 230(c)(1) when interpreted as

   described above, are also subject to heightened First Amendment scrutiny as content and

   viewpoint-based regulations authorizing and encouraging large social media companies to censor

   constitutionally protected speech on the basis of its supposedly objectionable content and

   viewpoint.

          197. Such heightened scrutiny cannot be satisfied here because: (a) Section 230(c) is

   not narrowly tailored, but rather a blank check issued to private companies holding

   unprecedented power over the content of public discourse to censor constitutionally protected

   speech with impunity, resulting in a grave threat to the freedom of expression and to democracy

   itself; (b) the word “objectionable” in Section 230(c) is so ill-defined, vague and capacious that it

   results in systematic viewpoint-based censorship of political speech, rather than merely the

   protection of children from obscene or sexually explicit speech as was its original intent; (c)

   Section 230(c) purports to immunize social media companies for censoring speech on the basis

   of viewpoint, not merely content; (d) Section 230(c) has turned a handful of private companies

   into agents of the federal government to regulate what information and viewpoints can and

   cannot be uttered or heard by hundreds of millions of Americans; and (e) the legitimate interests

   behind Section 230(c) could have been served through far less speech-restrictive measures.




                                                    42
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 43 of 57




             198. Accordingly, the Plaintiff, on behalf of himself and the Putative Class Members,

   seeks a declaration that Section 230(c)(1) and (c)(2) are unconstitutional on their face insofar as

   they purport to immunize from the liability social media companies and other Internet platforms

   for actions they take to censor constitutionally protected speech.

             199. Accordingly, the Plaintiff on behalf of himself and Putative Class Members also

   seeks a declaration that Section 230(c)(1) and Section 230(c)(2) are unconstitutional as applied

   to this matter insofar as they purport to immunize Defendants from liability for the actions taken

   against the Plaintiff and the Putative Class Members to censor their constitutionally protected

   speech.

                                            COUNT THREE

                    FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT,
                               FLORIDA STATUTES § 501.201 et seq.
                    (INJUNCTIVE RELIEF, FLORIDA STATUTES § 501.211(1))

             200. The Plaintiff and the Putative Class Members restate the allegations in paragraphs

   1 through 199 above.

             201. Defendants are engaged in trade or commerce, as defined by Florida Statutes

   § 501.203(8), within the State of Florida.

             202. The Plaintiff and the Putative Class Members have been aggrieved as a result of

   Defendants’ deceptive and misleading practices.

             203. Defendants have repeatedly failed to act in good faith and in accordance with their

   stated policies regarding the removal, demonetization, and moderation of content on their

   platform.

             204. While Defendants’ policies ostensibly proclaim objective, uniform standards by

   which content may be censored (suspended, flagged, banned, shadow banned, etc.) and content




                                                    43
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 44 of 57




   providers suspended or banned from the platform, in practice, the Defendants have engaged in a

   subjective pattern of discriminating against disfavored parties, such as the Plaintiff and the

   Putative Class Members.

            205. Defendants’ actions are motivated by a desire to please government actors who

   have the capacity to remove or alter the protections currently offered by Section 230 of the

   Communications Decency Act, 47 U.S.C. § 230.

            206. Defendants’ actions demonstrate that their ostensibly objective standards omit that

   content may be removed by Defendants because government actors desire its removal.

            207. These deceptive practices are likely to deceive consumers acting in a reasonable

   manner.

            208. As detailed above, a reasonable consumer, acting under the mistaken belief that the

   Defendants are equally and fairly applying their content standards, would be left to presume that

   the Plaintiff and the Putative Class Members improperly discussed the origins of the COVID-19

   virus.

            209. Rather, the statements of the Plaintiff and Putative Class Members regarding the

   origin of the COVID-19 virus were wrongfully suppressed by the Defendants as these statements

   offered a viewpoint that was contrary to the position held by other actors responding to the virus

   wanted to be removed.

            210. This example clearly demonstrates that reasonable consumers who rely on the

   Defendants’ good faith application of their own standards to information about the COVID-19

   virus would likely be deceived,and to their detriment.

            211. Consumers relying on Defendants’ good faith application of their standards would

   have the false impression that viewpoints suggesting that COVID-19—either natural or man-




                                                    44
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 45 of 57




   made—originated from a laboratory were false, rather than simply running afoul of the

   Defendants’ preferred viewpoints and desire to please legislators with outsized influence over the

   Defendants’ business.

          212. Defendants engaged in an inconsistent application of their standards in banning the

   Plaintiff and the Putative Class Members. For example:

          213. Twitter has not removed or censored violent and dangerous tweets from Iranian

   ayatollahs calling for armed resistance in Israel, nor has Twitter banned their accounts.

   Additionally, when Iranian Supreme Leader Ayatollah Ali Khamenei has called for the

   destruction of Israel, his tweets have remained active. He uses the hashtag #handsoffalaqsa, in

   reference to the tensions on the Temple Mount as a call to arms:




                                                   45
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 46 of 57




         When Representative Steve Scalise was shot, activist and media personality Tariq

         Nasheed indicated support for the shooting on Twitter:




                                                46
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 47 of 57




          214. Mr. Nasheed was not alone. Many tweets were posted that supported or justified

   the violent act. These tweets were left uncensored and remain active and available for public

   viewing currently, and the Twitter accounts of those who posted them remain active as well. For

   example:




   And:




                                                  47
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 48 of 57




          215. Venezuelan dictator Nicolas Maduro, who, according to a report commissioned by

   the United Nations Human Rights Council, has committed extensive and systematic human

   rights abuses, is a frequent Twitter user. His account is active and available for public viewing

   currently:




                                                   48
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 49 of 57




          216. Louis Farrakhan, the leader of the Nation of Islam (“NOI”), has been a notable

   extremist figure, railing against Jewish people, white people, and LGBT people. For example,

   Mr. Farrakhan has alleged that the Jewish people were responsible for the Atlantic slave trade

   and that they conspire to control the government, the media, and Hollywood, as well as various

   black individuals and organizations. He frequently denies the legitimacy of Judaism—or Jewish

   claim to the land of Israel—arguing that Judaism is nothing more than a “deceptive lie” and a

   “theological error” promoted by Jewish people to further their “control” over the government

   and economy. His Twitter account, which is used to recruit members and relay his mission,

   remains active currently:




                                                  49
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 50 of 57




           217. Consumers relying upon Defendants to honor their content moderation standards

   and provide a full range of viewpoints are acting to the consumers’ detriment given that the

   Defendants have their “finger on the scale” and filter out inconvenient content.

           218. Consumers are not the only parties affected by Defendants’ policies, as advertisers

   and content providers are also acting in reliance on the Defendants’ stated policies.

           219. The Plaintiff and the Putative Class Members are aggrieved by the Defendants’

   failure to act in good faith and apply their stated policies to the Plaintiffs’ content.

           220. Accordingly, the Plaintiff and the Putative Class Members respectfully request that

   the Court enter judgment in their favor and grant injunctive relief, allowing the Plaintiff and the

   Putative Class Members to return to the platform, compelling Defendants to honor Twitter’s own

   policies, and impose a monitor to ensure Defendants’ compliance with this Court’s order

   consistently to apply Defendants’ own standards, only apply Defendants’ published standards




                                                     50
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 51 of 57




   when evaluating content on the platform, for such other equitable relief as the Court deems

   appropriate, and for costs and reasonable attorneys’ fees.

                                             COUNT FOUR

                    FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT,
                              FLORIDA STATUTES § 501.201 et seq.
                         (INCONSISTENT APPLICATION OF STANDARDS,
                                FLORIDA STATUTES § 501.2041)

             221. The Plaintiff and the Putative Class Members restate the allegations in paragraphs

   1 through 220 above.

             222. Defendants own and operate a social media platform, as defined in Florida Statutes

   § 501.2041(1)(g).

             223. Defendants’ platform does business within the State of Florida, has annual gross

   revenues in excess of $3.7 billion, and has over seventy (70) active monthly Users in the United

   States.

             224. As detailed above, Defendants have acted in ways contrary to their published

   standards regarding censorship (suspended, flagged, banned, shadow banned, etc.).

             225. These actions have resulted in inconsistent application of these standards, wherein

   content posted by the Plaintiff and the Putative Class Members have been removed from the

   platform, while other content, which by any reasonable standard must be viewed as more clearly

   in violation of the Defendants’ standards is allowed to remain on the platform.

             226. Defendants have engaged in this activity since July 1, 2021, the date Florida

   Statutes § 201.2041 came into effect.

             227. Florida Statutes § 201.2041(2)(a) requires Social Media Platforms to publish their

   standards for moderating content on their platforms.




                                                    51
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 52 of 57




          228. Florida Statutes § 201.2041(2)(b) requires Social Media Platforms to apply the

   standards required in Section 201.2041(2)(a) in a consistent manner.

          229. Defendants have, since July 1, 2021, failed to apply their standards in a consistent

   manner.

          230. Specifically, see paragraphs 213-216 above.

          231. The Plaintiff and the Putative Class Members have accounts with the Defendants’

   platform, and therefore qualify as Users as that term is defined in Florida Statutes

   § 501.2041(1)(b).

          232. Florida Statutes § 201.2041(6)(a) allows for Users to bring a private cause of

   action against Social Media Platforms that fail consistently to apply their standards for content

   moderation.

          233. Accordingly, the Plaintiff and the Putative Class Members respectfully request that

   the Court enter judgment in their favor and grant an Order for statutory damages of $100,000.00,

   actual damages to be established at trial, punitive damages as the acts in violation of this statute

   were perpetrated in knowing and willful violation of the Defendants’ obligation to honor their

   own standards, injunctive relief allowing the Plaintiff and the Putative Class Members to resume

   posting content to the Defendants’ platform, compelling Defendants to honor their own policies,

   impose a monitor to ensure Defendants’ compliance with this Court’s order consistently to apply

   Defendants’ own standards, only apply Defendants’ published standards when evaluating content

   on the platform, such other relief as the Court deems appropriate, and for costs and reasonable

   attorneys’ fees.


                                  CLASS ACTION ALLEGATIONS




                                                    52
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 53 of 57




             234. The Plaintiff and the Putative class Members bring this lawsuit pursuant to Rule

   23(b)(2) and (3) of the Federal Rules of Civil Procedure on behalf of the

   following proposed class (the “Class”):



    All Twitter platform Members who reside in the United States, and between June 1, 2018, and today, had

      their access to their social media accounts wrongly restricted or curtailed by these Defendants and who were

                                                  damaged thereby.



             235. Subject to additional information obtained through further investigation and

   discovery, the foregoing definition of the Class may be expanded or narrowed by amendment

   or amended complaint.

             236. Specifically excluded from the Class are Defendants, its officers, directors, agents,

   trustees, parents, children, corporations, trusts, representatives, employees, principals, servants,

   partners, joint venturers, or any entities controlled by Defendants, and their heirs, successors,

   assigns, or other persons or entities related to or affiliated with Defendants and/or their officers

   and/or directors, the judge assigned to this action, and any member of the judge’s immediate

   family.

             237. Numerosity. The Members of the Class are so numerous that individual joinder is

   impracticable. Upon information and belief, the Plaintiff and the Putative Class Members allege

   that the Class contains hundreds of thousands of Members. Although the precise number of class

   members is unknown, the true number is known by Defendants, and thus, may be notified of the

   pendency of this action by first class mail, electronic mail, social media, and/or published notice.




                                                          53
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 54 of 57




          238. Existence and predominance of common questions of law and fact. Common

   questions of law and fact exist as to all members of the Class and predominate over any

   questions affecting only individual members of the Class. These common legal and factual

   questions include, but are not limited to, the following:

          (a) whether the Defendants’ conduct violated the First Amendment of the Constitution of

          the United States.

          (b) whether Section 230 is an unconstitutional delegation of power Congress cannot

          exercise.

          (c) whether the Defendants conduct violates any other state or federal statutes.

          239. Typicality. The Plaintiff and the Putative class Members’ claims are typical of the

   claims of the other members of the Class in that Defendants arbitrarily prevented the Plaintiff

   Putative Class Members and those similarly situated from using their social media accounts or

   curtailed or limited the Plaintiff , the Putative Class Members and the Class’s use of their

   accounts to inhibit or prevent the Plaintiff, Putative class Members, and the Class from engaging

   in speech that Defendants disliked or contrary to Defendants’ opinions or beliefs, in violation of

   the First Amendment to the United States Constitution.

          240. Adequacy of representation. The Plaintiff and the Putative Class Members will

   fairly and adequately protect the interests of the Class. The Plaintiff and the Class have retained

   counsel highly experienced in complex consumer class action litigation, and the Plaintiff and the

   Putative class Members intend to vigorously prosecute this action. Further, the Plaintiff, Putative

   Class Members, and the Class have had no interests that are antagonistic to those of the Class.

          241.    Superiority. A class action is superior to all other available means for the fair and

   efficient adjudication of this controversy. The damages or other financial detriment suffered by




                                                    54
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 55 of 57




   individual Class Members is relatively small compared to the burden and expense that would be

   entailed by individual litigation of their claims against Defendants. It would thus be virtually

   impossible for the Class, on an individual basis, to obtain effective redress for the wrongs

   committed against them. Furthermore, even if Class Members could afford such individualized

   litigation, the court system could not. Individualized litigation would create the danger of

   inconsistent or contradictory judgments arising from the same set of facts. Individualized

   litigation would also increase the delay and expense to all parties and the court system from the

   issues raised by this action. By contrast, the class action device provides the benefits of

   adjudication of these issues in a single proceeding, economies of scale, and comprehensive

   supervision by a single court and presents no unusual management difficulties under the

   circumstances here.

          242. The Class may also be certified because:

                  (a) the prosecution of separate actions by individual class members would create
                  a risk of inconsistent or varying adjudication with respect to individual Class
                  embers that would establish incompatible standards of conduct for the
                  Defendants;

                  (b) the prosecution of separate actions by individual Class members would
                  create a risk of adjudications with respect to them that would, as a practical matter,
                  be dispositive of the interests of other Class members not parties to the
                  adjudications, or substantially impair or impede their ability to protect their
                  interests; and/or

                  (c) Defendants have acted or refused to act on grounds generally applicable to t
                  heClass as a whole, thereby making appropriate final declaratory and/or injunctiv
                  e relief with respect to the members of the Class as a whole.

                                    DEMAND FOR JURY TRIAL

          243. Plaintiff and the Class demand a trial by jury on all issues so triable.




                                                    55
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 56 of 57




                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Donald J. Trump and the Class respectfully requests that the

   Court enter an Order certifying this case as a class action, appointing Plaintiff as Class

   Representative and appointing Plaintiff’s counsel as Lead Class Counsel and that the Court

   Order, adjudge, and decree in favor of Plaintiff and the Class against the Defendants for:

          A. An award of Compensatory and Punitive damages to the Plaintiff and the Class in an

              amount to be determined at trial;

          B. An injunction and declaratory judgment ordering Twitter to immediately reinstate the

              Twitter accounts of Plaintiff and Putative Class Members;

          C. An injunction and declaratory judgment ordering Twitter to remove its warning

              labels and misclassification of all content of the Plaintiff and the Class and to desist

              from any further warnings or classifications;

          D. Adjudgment declaring Sections 230(c)(1) and (c)(2) of the Communications Decency

              Act of 1996 unconstitutional;

          E. An injunction imposing a monitor to ensure Defendants’ compliance with this Court’s

              Order consistently to apply Defendants’ own standards, and only apply Defendants’

              published standards when evaluating content on its platform,

          F. Damages and punitive damages pursuant to Florida Statutes § 501.2041.

          G. An award of attorneys’ fees and costs to Plaintiff and the Class in an amount to be

              determined at trial;

          H. An award of punitive damages to Plaintiff and the Class in an amount to be

              determined at trial; and

          I. An award of such other and further relief as the Court may deem just and proper.




                                                    56
Case 1:21-cv-22441-RNS Document 21 Entered on FLSD Docket 07/27/2021 Page 57 of 57




   Respectfully submitted,

   /s/ Matthew Lee Baldwin
   Matthew L. Baldwin, Esq.
   Florida Bar No. 27463                         RICHARD P. LAWSON, ESQ.
                                                 Florida Bar No. 165085
   VARGAS GONZALEZ
   BALDWIN DELOMBARD, LLP                        LUIS MARTINEZ-MONFORT, ESQ.
   815 Ponce De Leon Blvd.,                      Florida Bar No. 0132713
   Third Floor
   Coral Gables, FL 33134                        Gardner Brewer Martinez-Monfort P.A.
   Telephone: (305) 631-2528                     400 North Ashley Drive, Ste. 1100
   Email: Matthew@VargasGonzalez.com             Tampa, FL 33602
   E-service: Service8@VargasGonzalez.com        (813) 221-9600 Telephone
                                                 (813) 221-9611 Fax
   /s/ Carlos Trujillo                           E-mail:
   Carlos Trujillo, Esq.                         rlawson@gbmmlaw.com
   Florida Bar No. 42697                         lmmonfort@gbmmlaw.com
   Of Counsel                                    litigation@gbmmlaw.com
   Email: CTrujillo@VargasGonzalez.com
   E-service: Service8@VargasGonzalez.com        JOHN Q. KELLY
                                                 (Pro Hac Vice)vin
   JOHN P. COALE                                 jqkelly@ibolaw.com
   (Pro Hac Vice)
   2901 Fessenden St. NW                         MICHAEL J. JONES
   Washington, D.C. 20008                        (Pro Hac Vice Forthcoming)
   johnpcoale@aol.com                            mjones@ibolaw.com
   Telephone: (202) 255-2096
                                                 RYAN S. TOUGIAS
   FRANK C. DUDENHEFER, JR.                      (Pro Hac Vice Forthcoming)
   THE DUDEHEFER LAW FIRM L.L.C                  rtougiceas@ibolaw.com
   (Pro Hac Vice)
   fcdlaw@aol.com                                IVEY, BARNUM & O’MARA
   2721 St. Charles Ave, Suite 2A                170 Mason Street
   New Orleans, LA 70130                         Greenwich, CT 06830
   Telephone: (504) 616-5226                     Telephone: (203) 661-6000
                                                 Facsimile: (203) 661-9462




                                            57
